DISMISS and Opinion Filed May 12, 2021




                                   S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00315-CR
                               No. 05-21-00316-CR
                       JORGE LUIS LORENTE, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 1
                             Dallas County, Texas
              Trial Court Cause Nos. F19-30915-H & F19-30916-H

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                        Opinion by Justice Partida-Kipness
      On March 17, 2021, Jorge Luis Lorente filed pro se notices of appeal,

challenging his two convictions for indecency with a child by sexual contact, each

enhanced for punishment purposes by a prior felony conviction. On May 6, 2021,

the clerk’s records were filed. After reviewing the records, we dismiss these appeals

for want of jurisdiction.

      An appellate court has jurisdiction to determine an appeal only if the appeal

is authorized by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.

2008). When the appellate court’s jurisdiction is not legally invoked, the court’s

power to act is as absent as if it did not exist. Olivo v. State, 918 S.W.2d 519, 523
(Tex. Crim. App. 1996). Appellate courts may consider criminal appeals only after

final conviction or the entry of a narrow set of appealable interlocutory orders and

the filing of timely filed notices of appeal. TEX. R. APP. P. 26.2(a)(1); Wright v. State,

969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.).

       A timely filed notice of appeal is required to invoke this Court’s jurisdiction.

Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In the absence of a

timely filed notice of appeal, we have no option other than to dismiss the appeal. Id.

A defendant perfects an appeal by filing with the trial court clerk, within thirty days

after the date sentence was imposed, or within ninety days after sentencing if the

defendant timely filed a motion for new trial, a written notice of appeal showing his

desire to appeal. See TEX. R. APP. P. 25.2(b), (c), 26.2(a).

       The trial court entered the judgments on February 26, 2020; absent timely

filed motions for new trial, appellant’s notices of appeal were due on March 27,

2020. See TEX. R. APP. P. 26.2(a). Because appellant’s pro se notices of appeal were

filed on March 17, 2021, they were untimely, and we lack jurisdiction over these

appeals.

       We further note that appellant entered into plea bargains with the State in

which he agreed to plead guilty and waive his right to appeal in exchange for the

State’s recommendation that he receive a thirty-year sentence in each case.1 And the


   1
     Indecency with a child by sexual contact is a second-degree offense with a punishment range of not
more than twenty years or less than two years.. TEX. PENAL CODE ANN. §§ 12.33(a), 21.11(d). Because

                                                 –2–
trial court certified each case was a plea bargain and that appellant waived his right

to appeal.

        When an appellant waives his right to appeal as part of his plea bargain

agreement with the State, a subsequent notice of appeal filed by him fails to “initiate

the appellate process,” thereby depriving this Court of jurisdiction over the appeal.

Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App. 2014). For the above

reasons, we conclude we lack jurisdiction over these cases.

        We dismiss the appeals for want of jurisdiction.




                                                        /Robbie Partida-Kipness/
                                                        ROBBIE PARTIDA-KIPNESS
                                                        JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210315F.U05




appellant had a prior felony conviction which raised the punishment range for each of his offenses to that
of a first-degree offense, the thirty-year sentence was within the appropriate punishment range. Id. §§ 12.32,
12.42(b).
                                                    –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

JORGE LUIS LORENTE, Appellant               On Appeal from the Criminal District
                                            Court No. 1, Dallas County, Texas
No. 05-21-00315-CR         V.               Trial Court Cause No. F19-30915-H.
                                            Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                Kipness. Justices Myers and Garcia
                                            participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want
of jurisdiction.


Judgment entered May 12, 2021




                                      –4–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JORGE LUIS LORENTE, Appellant               On Appeal from the Criminal District
                                            Court No. 1, Dallas County, Texas
No. 05-21-00316-CR         V.               Trial Court Cause No. F19-30916-H.
                                            Opinion delivered by Justice Partida-
THE STATE OF TEXAS, Appellee                Kipness. Justices Myers and Garcia
                                            participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered May 12, 2021




                                      –5–